Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S COMMENTS

The Double patenting rejection set forth in the previous Office Action has been withdrawn in view of the filed Terminal Disclaimer.
Claims 11-25 have been allowed.

Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach an ultrasound imaging system:

a data acquisition unit, which transmits, via an ultrasonic array transducer, a series of plane waves into a tissue and receives waves reflected from the tissue to obtain beam-formed data frames;
a flow vector estimation unit which estimates flow vectors at pixels of the data frames using data of the data frames; and
a display rendering circuit which displays, on a display, the flow vectors
estimated as color coded moving projectiles having varying lengths or colors themselves across the moving projectiles based on velocity magnitudes of one or more flow vectors of the flow vectors corresponding to the moving projectiles, wherein positions of the projectiles are dynamically updated between data frames based on the flow vectors corresponding to the projectiles and one or more inter-frame periods between the data frames to depict movement of the projectiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793